Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation, by reference in this Registration Statement on FormS-8 of Just Energy Group Inc. [the “Company”] of our report dated May 17, 2012 with respect to the consolidated financial statements of the Company as at March 31, 2012 and 2011, and April 1, 2010, and for the years ended March 31, 2012 and 2011, included in the Company’s Annual Report on Form 40-F, as amended, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Toronto, Canada, Chartered Accountants September 18, 2012. Licensed Public Accountants
